Case: 4:20-cr-00360-HEA-DDN Doc. #: 25 Filed: 12/04/20 Page: 1 of 1 PageID #: 47


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
                       v.                              )       No.   4:20 CR 360 HEA/DDN
                                                       )
MOROCCO THOMPSON-BEY,                                  )
                                                       )
               Defendant.                              )


              NOTICE OF INTENT TO CALL A WITNESS IN SUPPORT OF
                  THE PREVIOULSY FILED DETENTION MOTION

       COMES NOW the United States of America, by and through Jeffrey B. Jensen, the United

States Attorney for the Eastern District of Missouri and Thomas J. Mehan and Chris Goeke,

Assistant United States Attorneys for said district, and files this notice of its intent to call Deputy

Marshal Drew Polan in support of the previously filed Detention Motion, Doc. 24, for the purpose

of establishing that, among other things, the Defendant is a flight risk.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s/ Thomas J. Mehan
                                                       THOMAS J. MEHAN, #28958MO
                                                       Assistant United States Attorney

                                 CERTIFICATE OF SERVICE

        The above signed hereby certifies that a copy of the above was served via this Court’s
electronic filing system upon counsel of record on December 4, 2020.


                                                       /s/ Thomas J. Mehan
                                                       THOMAS J. MEHAN, #28958MO
                                                       Assistant United States Attorney
